March 30, 1908. The opinion of the Court was delivered by *Page 447 
F.E. Young brought this action against the defendant for the recovery of two hundred and five dollars, on account of the destruction by fire from the sparks of an engine belonging to the defendant; the defendant by answer denied its liability; the action came on for trial in May, 1907, before his Honor, Judge Watts, and a jury; the case was heard upon the testimony taken in the case of Emma G. Stroud, and the rulings and charge of his Honor were the same as in the case of Stroud; the verdict of the jury was for seventy-five dollars. After judgment the defendant appealed on the same grounds that were presented by it in the case of Miss Stroud.
This Court, relying upon its judgment in the Stroud case, now affirms the judgment in favor of the plaintiff in the amount of seventy-five dollars.
The judgment of the Circuit Court is affirmed.